Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 1 of 51

COMPOSITE
EXHIBIT “A”

The Powers of Attorney (PoAs)
(PoA-1, PoA-2, PoA-3, and PoA-4
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 2 of 51

NWUUISIOMIONDO = 200TeNS 72 aoc

Page: 1949-1952
February 16, 2087 89:90:57 an
Rec: $15.80 Cnty Tax: $8.00 State Tax! 50.80

FILED IN GREENVILLE COUNTY SC

Limited Power of Attorney

 

WHEREAS LVNV Funding, LLC(“Grantor") has retained the services of
Resurgent Capital Services LP (“Servicer”) to service, liquidate and manage accounts
receivable on behalf of the Grantor and hereby issues this Power of Attorney in favor of
Servicer.

Now, therefore, Grantor does hereby constitute and appoint Servicer and it’s
officers, designated employees and servants (collectively referred to.as “Resurgent’) as
Grantor's true and lawful Atiorney-in-fact and hereby authorizes Resurgent to act in the
Grantor's name, place and stead as fully and with the same effect as if Grantor were
present and acting on it’s own behalf for the following limited purposes:

1. Executing, acknowledging and delivering any Assignment of Mortgage, Note,
Title, Judgment, Financing Statement or any other instrument necessary to
transfer to and vest in Resurgent or its nominee or to protect the rights, title and
interest of Resurgent in and to any account serviced by Resurgent on behalf of
Grantor;

2. Conducting foreclosure or repossession actions;

3, Endorsing, as agent of Grantor, any checks or other instruments made payable to
Grantor and received as payment with respect to any account;

4. Executing any document or instrument needed to release, satisfy, convey, or

assign any lien, security interest or account;

Signing claims and notices of transfers of claims regarding any account;

6. Executing any document or instrument needed to market, sell, or transfer
ownership of property owned as a result of foreclosure, receipt of quit-claim deed,
surrender or other form of repossession of any collateral securing accounts
serviced by Resurgent on behalf of Grantor; and

7. Executing any document or instrument and authorizing any action that is proper
or necessary in asserting, protecting or realizing the Grantor’s ownership rights in
any account or prosecuting the Grantor’s ownership duties.

BA

Grantor further grants to Resurgent, as its attorney-in-fact, full authority to act in any
manner both proper and necessary to effectuate and execute the foregoing powers, and
ratifies every act that Resurgent may lawfully perform in exercising those powers by
virtue thereof,

IN WITNESS THEREQP. Grantor has executed this Limited Power of

Attomey on this /{?* day of 2007,
GRANTOR: LY fund >

   
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 3 of 51

COMPOSITE
EXHIBIT “B”

PoC-I through PoC-16
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 4 of 51

IMR CMa Cam MT mM tee

 

bebtor1 PAMELA TITUS

 

 

Debtor 2

(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of FL
(State)

Case number 1923504

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare: | Identify the Claim

1. Who is the current LVNV Funding, LLC
creditor? °

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

2. Has this claim been LI No :
acquired from Sherman Originator LLC
someone else?

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

creditor be sent? . :
Resurgent Capital Services

Federal Rule of Name

 

 

 

Ni
Bankruptcy Procedure ame
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

RSG-00248-5 12907107

 

4. Does this claim amend [ANo
one already filed?

MM / DD 1 YYYY

 

 

5. Do you know if anyone -« No
else has filed a proof
of claim for this claim?

 

Official Form 410 Proof of Claim page 1

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 5 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

 

6. Do you have any number [] No
you use to identify the a igo, Lagi? uiyito Urine UouIUr s @uUUUUI UF any unio: yuu vag wWiuemy wie ucvier, 2348
debtor?

7. How much is the claim? $ 910.65 - Does this amount include interest or other charges?

 

QO] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

 

 

Credit Card
. MH
9. Is all or part of the claim a No
secured?
Nature of property:

Attachment (Official Form 410-A) with this Proof of Claim.

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

right of setoff?

 

10. Is this claim based ona kA No
lease?
11. Is this claim subject to a id No

 

Official Form 410

Proof of Claim page 2

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 6 of 51

12. Is all or part of the clain
entitled to priority unde
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

CANO
L] Yes. Check one: Amount entitled to priority
(i Vomestc support opligations (inciuaing alimony ana cniid support) uncer
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
fo YP WY PU, YEU YI UGPUSILS LUWaIU PUILUTIGS&, IGadG, Vi ICA VI PIUpPorly VI SGIVIVES IUI
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
"bankruptcy petition is filed or the debtor's business ends, whichever is earlier. — $
11 U.S.C. § 507(a)(4).
$
$
$

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

C) 1am the creditor.

C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
O) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

10/15/2019

MM/ DD / YYYY

Executed on date

/s/ William Andrews
Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

 

Name William Andrews
First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587
Number Street
Greenville, SC 29603-0587
City State ZIP Code
Contact phone (877) 264-5884 Email askbk@resurgent.com

 

 

Official Form 410

Proof of Claim page 3

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 7 of 51

Fill in this information to identify the case:

 

Debtor 1 PAMELA TITUS

 

Debtor 2
(Spouse, if filing)

 

(State)
Case number 1923504

 

 

Official Form 410

Proof of Claim 04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Eo Identify the Claim

1.

Who is the current MERRICK BANK
creditor?

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

 

 

 

 

 

 

 

2. Has this claim been W No
acquired from L) Yes. From whom?
someone else?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name Name
Bankruptcy Procedure
(FRBP) 2002(g) PO Box 10368
Number Street Number Street
Greenville, SC 29603-0368
City State ZIP Code City State ZIP Code
Contact phone (866) 972-0265 Contact phone
Contact email askbk@resurgent.com Contact email
Uniform claim identifier for electronic payments in chapter 13 (if you use one):
RSG-02230-679736701
4. Does this clam amend [No
one already filed? L) Yes. Claim number on court claims registry (if known) Filed on
MM /DD / YYYY
5. Do you know if anyone Ww No

else has filed aproof =) Yes. Who made the earlier filing?
of claim for this claim?

 

Official Form 410 Proof of Claim page 1

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 8 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number (] No

you use to identify the W) Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor; 8669
lebtor?

 

g 1,691.85

7. How much is the claim? . Does this amount include interest or other charges?

Mi No

L) Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

 

8. What is the basis of the | Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Credit Card

 

 

9. Is all or part of the claim wi No
secured? CL) Yes. The claim is secured by a lien on property.

Nature of property:

LJ Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

LJ Motor vehicle

LJ Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

 

Annual Interest Rate (when case was filed) %
LI Fixed
L) Variable
10. Is this claim based ona wi No
lease?
LJ Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subjecttoa MI No
right of setoff?
LI) Yes. Identify the property:

 

 

 

 

Official Form 410 Proof of Claim page 2
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 9 of 51

 

12. Is all or part of the claim

11 U.S.C. § 507(a)?

Aclaim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

entitled to priority under

Wi No
L) Yes. Check one: Amount entitled to priority
L} Domestic support obligations (including alimony and child support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
) Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
UL) Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier. $
11 U.S.C. § 507(a)(4).
LJ Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
LJ Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
CL) Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

L) 1am the creditor.

eA} | am the creditor's attorney or authorized agent.

CL} 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
CL) lama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

10/24/2019
MM 7 DD 7 YYYY

Executed on date

/s/ Susan Gaines
Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

 

Name Susan Gaines

First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services

Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10368

Number Street

Greenville, SC 29603-0368

City State ZIP Code

(866) 572-0265 askbk@resurgent.com

Contact phone Email

 

 

Official Form 410

Proof of Claim page 3

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 10 of 51

IMR CMa Cam MT mM tee

 

bebtor1 PAMELA TITUS

 

 

Debtor 2

(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of FL
(State)

Case number 1923504

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare: | Identify the Claim

1. Who is the current LVNV Funding, LLC
creditor? °

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

2. Has this claim been LI No :
acquired from Sherman Originator LLC
someone else?

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name

 

 

 

Ni
Bankruptcy Procedure ame
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

RSG-00248-350522795

 

4. Does this claim amend [ANo
one already filed?

MM / DD 1 YYYY

 

5. Do you know if anyone -« No
else has filed a proof
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 11 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

 

 

6. Do you have any number [] No
you use to identify the a igo, Lagi uiyito Urine UouIUr a @UUUUI UF any Huniwor yuu uag woiuciiy ue uci, 8070
debtor?

7. How much is the claim? $ 792.03 - Does this amount include interest or other charges?

QO] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

 

 

Credit Card
. MH
9. Is all or part of the claim a No
secured?
Nature of property:

Attachment (Official Form 410-A) with this Proof of Claim.

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $
Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

right of setoff?

 

10. Is this claim based ona kA No
lease?
11. Is this claim subject to a id No

 

Official Form 410

Proof of Claim page 2

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 12 of 51

12. Is all or part of the clain
entitled to priority unde
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

CANO
L] Yes. Check one: Amount entitled to priority
(i Vomestc support opligations (inciuaing alimony ana cniid support) uncer
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
fo YP WY PU, YEU YI UGPUSILS LUWaIU PUILUTIGS&, IGadG, Vi ICA VI PIUpPorly VI SGIVIVES IUI
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
"bankruptcy petition is filed or the debtor's business ends, whichever is earlier. — $
11 U.S.C. § 507(a)(4).
$
$
$

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

C) 1am the creditor.

C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
O) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

1/2/2020

MM/ DD / YYYY

Executed on date

/s/ David Lamb

Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name David Lamb
First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587
Number Street
Greenville, SC 29603-0587
City State ZIP Code
Contact phone (877) 264-5884 Email askbk@resurgent.com

 

 

Official Form 410

Proof of Claim page 3

 

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 13 of 51

IMR CMa Cam MT mM tee

 

bebtor1 PAMELA TITUS

 

 

Debtor 2

(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of FL
(State)

Case number 1923504

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare: | Identify the Claim

1. Who is the current LVNV Funding, LLC
creditor? °

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

2. Has this claim been LI No :
acquired from Sherman Originator LLC
someone else?

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name

 

 

 

Ni
Bankruptcy Procedure ame
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

RSG-00248-350839761

 

4. Does this claim amend [ANo
one already filed?

MM / DD 1 YYYY

 

5. Do you know if anyone -« No
else has filed a proof
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 14 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

 

 

6. Do you have any number [] No
you use to identify the a igo, Lagi uiyito Ur ine UouIUr s @uUUUUN UF any unio: yuu uag wiuemy wie ucvier, 0365
debtor?

7. How much is the claim? $ 552.66 - Does this amount include interest or other charges?

QO] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

 

 

Credit Card
. MH
9. Is all or part of the claim a No
secured?
Nature of property:

Attachment (Official Form 410-A) with this Proof of Claim.

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $
Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

right of setoff?

 

10. Is this claim based ona kA No
lease?
11. Is this claim subject to a id No

 

Official Form 410

Proof of Claim page 2

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 15 of 51

12. Is all or part of the clain
entitled to priority unde
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

CANO
L] Yes. Check one: Amount entitled to priority
(i Vomestc support opligations (inciuaing alimony ana cniid support) uncer
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
fo YP WY PU, YEU YI UGPUSILS LUWaIU PUILUTIGS&, IGadG, Vi ICA VI PIUpPorly VI SGIVIVES IUI
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
"bankruptcy petition is filed or the debtor's business ends, whichever is earlier. — $
11 U.S.C. § 507(a)(4).
$
$
$

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

C) 1am the creditor.

C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
O) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

1/2/2020

MM/ DD / YYYY

Executed on date

/s/ David Lamb

Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name David Lamb
First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587
Number Street
Greenville, SC 29603-0587
City State ZIP Code
Contact phone (877) 264-5884 Email askbk@resurgent.com

 

 

Official Form 410

Proof of Claim page 3

 

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 16 of 51

IMR CMa Cam MT mM tee

 

bebtor1 PAMELA TITUS

 

 

Debtor 2

(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of FL
(State)

Case number 1923504

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare: | Identify the Claim

1. Who is the current LVNV Funding, LLC
creditor? °

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

2. Has this claim been LI No :
acquired from Sherman Originator LLC
someone else?

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name

 

 

 

Ni
Bankruptcy Procedure ame
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

RSG-00248-332270922

 

4. Does this claim amend [ANo
one already filed?

MM / DD 1 YYYY

 

5. Do you know if anyone -« No
else has filed a proof
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 17 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

 

 

6. Do you have any number [] No
you use to identify the a igo, Lagi? uiyito Ur ine UoUIUL a @LUUUI UF any Hulme: yuu ued Woiuciuly ue ue, 3921
debtor?

7. How much is the claim? $ 448.11 - Does this amount include interest or other charges?

QO] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Retail

 

 

9. Is all or part of the claim
secured?

ra No

Nature of property:

Attachment (Official Form 410-A) with this Proof of Claim.

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for

example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $
Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

right of setoff?

 

10. Is this claim based ona kA No
lease?
11. Is this claim subject to a id No

 

 

Official Form 410

Proof of Claim page 2
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 18 of 51

12. Is all or part of the clain
entitled to priority unde
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

CANO
L] Yes. Check one: Amount entitled to priority
(i Vomestc support opligations (inciuaing alimony ana cniid support) uncer
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
fo YP WY PU, YEU YI UGPUSILS LUWaIU PUILUTIGS&, IGadG, Vi ICA VI PIUpPorly VI SGIVIVES IUI
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
"bankruptcy petition is filed or the debtor's business ends, whichever is earlier. — $
11 U.S.C. § 507(a)(4).
$
$
$

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

C) 1am the creditor.

C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
O) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

1/2/2020

MM/ DD / YYYY

Executed on date

/s/ David Lamb

Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name David Lamb
First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587
Number Street
Greenville, SC 29603-0587
City State ZIP Code
Contact phone (877) 264-5884 Email askbk@resurgent.com

 

 

Official Form 410

Proof of Claim page 3

 

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 19 of 51

IMR CMa Cam MT mM tee

 

bebtor1 4 BYRON F HALL

 

 

Debtor 2

(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of FL
(State)

Case number 1922316

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare: | Identify the Claim

1. Who is the current LVNV Funding, LLC
creditor? °

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

2. Has this claim been LI No :
acquired from Sherman Originator LLC
someone else?

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name

 

 

 

Ni
Bankruptcy Procedure ame
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

RSG-00248-469573750

 

4. Does this claim amend [ANo
one already filed?

MM / DD 1 YYYY

 

5. Do you know if anyone -« No
else has filed a proof
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 20 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

 

 

6. Do you have any number [] No
you use to identify the a igo. Lagi uiyito Urine UouIUL a @UUUUI UF any Hummer yuu uag Woiucruly wie usu, 2164
debtor?

7. How much is the claim? $ 455.35 - Does this amount include interest or other charges?

QO] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

 

 

Credit Card
. MH
9. Is all or part of the claim a No
secured?
Nature of property:

Attachment (Official Form 410-A) with this Proof of Claim.

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $
Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

right of setoff?

 

10. Is this claim based ona kA No
lease?
11. Is this claim subject to a id No

 

Official Form 410

Proof of Claim page 2

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 21 of 51

12. Is all or part of the clain
entitled to priority unde
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

CANO
L] Yes. Check one: Amount entitled to priority
(i Vomestc support opligations (inciuaing alimony ana cniid support) uncer
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
fo YP WY PU, YEU YI UGPUSILS LUWaIU PUILUTIGS&, IGadG, Vi ICA VI PIUpPorly VI SGIVIVES IUI
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
"bankruptcy petition is filed or the debtor's business ends, whichever is earlier. — $
11 U.S.C. § 507(a)(4).
$
$
$

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

C) 1am the creditor.

C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
O) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

9/25/2019

MM/ DD / YYYY

Executed on date

/s/ William Andrews
Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name William Andrews
First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587
Number Street
Greenville, SC 29603-0587
City State ZIP Code
Contact phone (877) 264-5884 Email askbk@resurgent.com

 

 

Official Form 410

Proof of Claim page 3

 

 
Fill in this information to identify the case:

Debtor 1

BYRON F HALL

 

Debtor 2

 

(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN

1922316

Case number

District o

 

 

 

Official Form 410

Proof of Claim

04/19

 

1.

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,

explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

eo Identify the Claim

Who is the current
creditor?

LVNV Funding, LLC
Name of the current creditor (the person or entity to be paid for this claim)

 

Other names the creditor used with the debtor

 

 

 

 

 

 

 

 

 

else has filed a proof
of claim for this claim?

is clai CL) No
2. Ha sulted from been Sherman Originator LLC
someone else?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent? : .
Resurgent Capital Services
Federal Rule of Name Name
Bankruptcy Procedure
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email
Uniform claim identifier for electronic payments in chapter 13 (if you use one):
RSG-00248-439194926
4. Does this claim amend E No
one already filed?
MM / DD / YYYY
5. Do you know if anyone 1h No

 

Official Form 410

Proof of Claim page 1

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 23 of 51

aa Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number Ws No

 

you use to identify the 6276
debtor?
7. How much is the claim? $ 886.68 . Does this amount include interest or other charges?

QO] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the |§ Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
' Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Retail

 

 

9. Is all or part of the claim 1k No
secured?

Nature of property:

Attachment (Official Form 410-A) with this Proof of Claim.

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition:  $

Annual Interest Rate (when case was filed) %

 

10. Is this claim basedona ' &No
lease?

 

11. Is this claim subject to a 3 z No
right of setoff?

 

 

 

Official Form 410 Proof of Claim page 2
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 24 of 51

12. Is all or part of the c 7 "No
itl se
MUSE §507(a? war 1 GD. GGA UIT. Amount entitled to priority
A claim may be partly $
priority and partly 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).

nonpriority. For exam|

in some categories, tt :
law limits the amount personal, family, or household use. 11 U.S.C. § 507(a)(7). $

entitled to priority.

bankruptcy petition is filed or the debtor's business ends, whichever is earlier. $
11 U.S.C. § 507(a)(4).
$
$
$

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing Check the appropriate box:

this proof of claim must

sign and date it. QO) Jam the creditor.

FRBP 9011(b).

If you file this claim () 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP QO) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

5005(a)(2) authorizes courts
to establish local rules
specifying what a signature

is. | understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the

amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person who files a

fraudulent claim could be | have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000, and correct.

imprisoned for up to 5

BU SC. 58 152, 157, and | declare under penalty of perjury that the foregoing is true and correct.

3571.
Executed on date 9/24/2019
MM/ DD 7 YYYY

/s/ David Lamb

Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name David Lamb

First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services

Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587

Number Street

Greenville, SC 29603-0587

City State ZIP Code

(877) 264-5884 askbk@resurgent.com

Contact phone Email

 

 

 

Official Form 410 Proof of Claim page 3
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 25 of 51

IMR CMa Cam MT mM tee

 

Debtor? BYRON F. HALL

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA

 

Case number 19-22316

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

 

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare: | Identify the Claim

1. Who is the current LVNV Funding, LLC
creditor?

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

2. Has this claim been [] No ..
acquired from Yes. From whom? Sherman Originator LLC

someone else?

 

 

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

creditor be sent? . :
Resurgent Capital Services

 

 

 

 

 

Federal Rule of Name Name
Bankruptcy Procedure
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email securedbankruptcy@resurgent.com Contact email

 

 

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

RSG-00248-472924863

 

4. Does this claim amend cANo

 

one already filed? (J Yes. Claim number on court claims registry (if known) Filed on
7DD 7 YYYY
5. Do you know if anyone No
else has filed a proof UO) Yes. Who made the earlier filing?

of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 26 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number [] No

you use to identify the ™' Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: 2439
ebtor?

 

7. How much is the claim? $ 16,737.30 . Does this amount include interest or other charges?
W] No
U) Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001 (c)(2)(A).

 

8. What is the basis of the Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
laim?
eam Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

 

 

Money Loaned
9. Is all or part of the claim
secured? O1Yes. The claim is secured by a lien on property.
Nature of property:

Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Atiachment (Official Form 410-A) with this Proof of Claim.

LJ Motor vehicle

L] Other. Describe:

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property: $

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

 

 

Annual Interest Rate (when case was filed) %
Q) Fixed
( Variable
10. Is this claim based ona No
lease?
{] Yes. Amount necessary to cure any default as of the date of the petition. $
11. Is this claim subject to a No
right of setoff?

Yes. Identify the property:

 

 

 

Official Form 410 Proof of Claim page 2

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 27 of 51

12. Is all or part of the clain
entitled to priority unde
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

No
QO Yes. Check one:

UC) Domestic support obligations (including alimony and child support) under

Amount entitled to priority

11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $

Up to $3,025* of deposits toward purchase, lease, or rental of property or services for

personal, family, or household use. 11 U.S.C. § 507(a)(7). $
(Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the

bankruptcy petition is filed or the debtor's business ends, whichever is earlier. $

11 U.S.C. § 507(a)(4).

Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
C) Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
(J Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

Sign Below

INIS prooT oT claim must
sign and date it.
FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes coul
to establish local rules
specifying what a signatur
is.

A person who files a
fraudulent claim could b
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, an
3571.

 

C) | am the creditor.

wi | am the creditor's attorney or authorized agent.

O) |am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
| am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

10/21/2019

MM/ DD / YYYY

Executed on date

/s/ Suzanne Dickson
Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name Suzanne Dickson
First name Middle name Last name
Title Secured Bankruptcy Specialist
Company Resurgent Capital Services, LP
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587
Number Street
Greenville, SC 29603-0587
City State ZIP Code
Contact phone (877) 264-5884 Email Securedbankruptcy@resurgent.com

 

 

Official Form 410

Proof of Claim page 3

 

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 28 of 51

Fill in this information to identify the case:

 

Debtor 4 JOSEPH AMODIO

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court forthe: SOUTHERN pistictor FL
(State)
Case number 1922407

 

 

Official Form 410

Proof of Claim 04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Eo Identify the Claim

1.

Who is the current MERRICK BANK
creditor?

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

 

 

 

 

 

 

 

2. Has this claim been W No
acquired from L) Yes. From whom?
someone else?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name Name
Bankruptcy Procedure
(FRBP) 2002(g) PO Box 10368
Number Street Number Street
Greenville, SC 29603-0368
City State ZIP Code City State ZIP Code
Contact phone (866) 972-0265 Contact phone
Contact email askbk@resurgent.com Contact email
Uniform claim identifier for electronic payments in chapter 13 (if you use one):
RSG-02230-6863 83439
4. Does this clam amend [No
one already filed? L) Yes. Claim number on court claims registry (if known) Filed on
MM /DD / YYYY
5. Do you know if anyone Ww No

else has filed aproof =) Yes. Who made the earlier filing?
of claim for this claim?

 

Official Form 410 Proof of Claim page 1

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 29 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number (] No

you use to identify the W) Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor; 1570
lebtor?

 

g 2,356.23

7. How much is the claim? . Does this amount include interest or other charges?

Mi No

L) Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

 

8. What is the basis of the | Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Credit Card

 

 

9. Is all or part of the claim wi No
secured? CL) Yes. The claim is secured by a lien on property.

Nature of property:

LJ Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

LJ Motor vehicle

LJ Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

 

Annual Interest Rate (when case was filed) %
LI Fixed
L) Variable
10. Is this claim based ona wi No
lease?
LJ Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subjecttoa MI No
right of setoff?
LI) Yes. Identify the property:

 

 

 

 

Official Form 410 Proof of Claim page 2
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 30 of 51

 

12. Is all or part of the claim

11 U.S.C. § 507(a)?

Aclaim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

entitled to priority under

Wi No
L) Yes. Check one: Amount entitled to priority
L} Domestic support obligations (including alimony and child support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
) Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
UL) Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier. $
11 U.S.C. § 507(a)(4).
LJ Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
LJ Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
CL) Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

L) 1am the creditor.

eA} | am the creditor's attorney or authorized agent.

CL} 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
CL) lama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

10/10/2019
MM 7 DD 7 YYYY

Executed on date

/s/ David Lamb

Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

 

Name David Lamb

First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services

Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10368

Number Street

Greenville, SC 29603-0368

City State ZIP Code

(866) 572-0265 askbk@resurgent.com

Contact phone Email

 

 

Official Form 410

Proof of Claim page 3

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 31 of 51

IMR CMa Cam MT mM tee

 

Debtor 4 JOSEPH AMODIO

 

 

Debtor 2

(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of FL
(State)

Case number 1922407

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare: | Identify the Claim

1. Who is the current LVNV Funding, LLC
creditor? °

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

2. Has this claim been LI No :
acquired from Sherman Originator LLC
someone else?

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name

 

 

 

Ni
Bankruptcy Procedure ame
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

RSG-00248-470002296

 

4. Does this claim amend [ANo
one already filed?

MM / DD 1 YYYY

 

5. Do you know if anyone -« No
else has filed a proof
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 32 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

 

 

6. Do you have any number [] No
you use to identify the a igo, Lagi uiyito Urine UouIUr a @UUUUI UF any Huniwor yuu uag wWoiueruly ue usu, 3094
debtor?

7. How much is the claim? $ 5,837.71 - Does this amount include interest or other charges?

QO] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Retail

 

 

9. Is all or part of the claim
secured?

ra No

Nature of property:

Attachment (Official Form 410-A) with this Proof of Claim.

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for

example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $
Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

right of setoff?

 

10. Is this claim based ona kA No
lease?
11. Is this claim subject to a id No

 

 

Official Form 410

Proof of Claim page 2
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 33 of 51

12. Is all or part of the clain
entitled to priority unde
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

CANO
L] Yes. Check one: Amount entitled to priority
(i Vomestc support opligations (inciuaing alimony ana cniid support) uncer
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
fo YP WY PU, YEU YI UGPUSILS LUWaIU PUILUTIGS&, IGadG, Vi ICA VI PIUpPorly VI SGIVIVES IUI
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
"bankruptcy petition is filed or the debtor's business ends, whichever is earlier. — $
11 U.S.C. § 507(a)(4).
$
$
$

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

C) 1am the creditor.

C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
O) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

12/26/2019

MM/ DD / YYYY

Executed on date

/s/ William Andrews
Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name William Andrews
First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587
Number Street
Greenville, SC 29603-0587
City State ZIP Code
Contact phone (877) 264-5884 Email askbk@resurgent.com

 

 

Official Form 410

Proof of Claim page 3

 

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 34 of 51

IMR CMa Cam MT mM tee

 

Debtor 1 WILLIAM VILCINA

 

Debtor 2 NEAUNCE K PEEK

(Spouse, if filing)

 

District of FL

United States Bankruptcy Court for the: SOUTHERN
(State)

Case number 1914543

 

 

Official Form 410
Proof of Claim

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

04/19

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare: | Identify the Claim

 

 

 

 

 

 

 

 

 

 

1. Whois the current LVNV Funding, LLC
creditor’ Name of the current creditor (the person or entity to be paid for this claim)
Other names the creditor used with the debtor
2. Has this claim been LI No wae
acquired from Sherman Acquisition LP
someone else?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name Name
Bankruptcy Procedure
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email
Uniform claim identifier for electronic payments in chapter 13 (if you use one):
RSG-00248-55600821
4. Does this claim amend cA No
one already filed?
MM /DD- / YYYY
. ma
5. Do you know if anyone -« No
else has filed a proof
of claim for this claim?

 

Official Form 410

Proof of Claim

page 1

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 35 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

 

 

6. Do you have any number [] No
you use to identify the a igo. Lagi? uiyito Urine UouIUL a @UUUUI UF any Hummer yuu uag woiueruy ue Ucn, 9272
debtor?

7. How much is the claim? $ 2,668.27 - Does this amount include interest or other charges?

QO] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Retail

 

 

9. Is all or part of the claim
secured?

ra No

Nature of property:

Attachment (Official Form 410-A) with this Proof of Claim.

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for

example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $
Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

right of setoff?

 

10. Is this claim based ona kA No
lease?
11. Is this claim subject to a id No

 

 

Official Form 410

Proof of Claim page 2
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 36 of 51

12. Is all or part of the clain
entitled to priority unde
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

CANO
L] Yes. Check one: Amount entitled to priority
(i Vomestc support opligations (inciuaing alimony ana cniid support) uncer
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
fo YP WY PU, YEU YI UGPUSILS LUWaIU PUILUTIGS&, IGadG, Vi ICA VI PIUpPorly VI SGIVIVES IUI
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
"bankruptcy petition is filed or the debtor's business ends, whichever is earlier. — $
11 U.S.C. § 507(a)(4).
$
$
$

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

C) 1am the creditor.

C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
O) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

7/3/2019

MM/ DD / YYYY

Executed on date

/s/ Leoann Shannon
Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name Leoann Shannon
First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587
Number Street
Greenville, SC 29603-0587
City State ZIP Code
Contact phone (877) 264-5884 Email askbk@resurgent.com

 

 

Official Form 410

Proof of Claim page 3

 

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 37 of 51

IMR CMa Cam MT mM tee

 

Debtor 1 JACQUELINE FONTANEZ

 

 

Debtor 2

(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of FL
(State)

Case number 1918327

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare: | Identify the Claim

1. Who is the current LVNV Funding, LLC
creditor? °

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

2. Has this claim been LI No :
acquired from Sherman Originator LLC
someone else?

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name

 

 

 

Ni
Bankruptcy Procedure ame
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

RSG-00248-474378629

 

4. Does this claim amend [ANo
one already filed?

MM / DD 1 YYYY

 

5. Do you know if anyone -« No
else has filed a proof
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 38 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

 

 

6. Do you have any number [] No
you use to identify the a igo. Lagi? uiyito Urine UouIUL a @UUUUI UF any Humor yuu uag woiueruy ue uuu, 2496
debtor?

7. How much is the claim? $ 354.20 - Does this amount include interest or other charges?

QO] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

 

 

Credit Card
. MH
9. Is all or part of the claim a No
secured?
Nature of property:

Attachment (Official Form 410-A) with this Proof of Claim.

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $
Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

right of setoff?

 

10. Is this claim based ona kA No
lease?
11. Is this claim subject to a id No

 

Official Form 410

Proof of Claim page 2

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 39 of 51

12. Is all or part of the clain
entitled to priority unde
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

CANO
L] Yes. Check one: Amount entitled to priority
(i Vomestc support opligations (inciuaing alimony ana cniid support) uncer
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
fo YP WY PU, YEU YI UGPUSILS LUWaIU PUILUTIGS&, IGadG, Vi ICA VI PIUpPorly VI SGIVIVES IUI
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
"bankruptcy petition is filed or the debtor's business ends, whichever is earlier. — $
11 U.S.C. § 507(a)(4).
$
$
$

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

C) 1am the creditor.

C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
O) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

8/29/2019

MM/ DD / YYYY

Executed on date

/s/ David Lamb

Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name David Lamb
First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587
Number Street
Greenville, SC 29603-0587
City State ZIP Code
Contact phone (877) 264-5884 Email askbk@resurgent.com

 

 

Official Form 410

Proof of Claim page 3

 

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 40 of 51

IMR CMa Cam MT mM tee

 

Debtor? PAUL W JONES

 

 

Debtor 2

(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of FL
(State)

Case number 1919395

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare: | Identify the Claim

1. Who is the current LVNV Funding, LLC
creditor? °

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

2. Has this claim been LI No :
acquired from Sherman Originator LLC
someone else?

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name

 

 

 

Ni
Bankruptcy Procedure ame
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

RSG-00248-474157059

 

4. Does this claim amend [ANo
one already filed?

MM / DD 1 YYYY

 

5. Do you know if anyone -« No
else has filed a proof
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 41 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

 

 

6. Do you have any number [] No
you use to identify the a too, Lagi uiyito Ur ine UouIUr s @uUUUUN UF any mune: yuu uag wiuemy wie ucuiur, 2175
debtor?

7. How much is the claim? $ 7217.74 - Does this amount include interest or other charges?

QO] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

 

 

Credit Card
. MH
9. Is all or part of the claim a No
secured?
Nature of property:

Attachment (Official Form 410-A) with this Proof of Claim.

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $
Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

right of setoff?

 

10. Is this claim based ona kA No
lease?
11. Is this claim subject to a id No

 

Official Form 410

Proof of Claim page 2

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 42 of 51

12. Is all or part of the clain
entitled to priority unde
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

CANO
L] Yes. Check one: Amount entitled to priority
(i Vomestc support opligations (inciuaing alimony ana cniid support) uncer
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
fo YP WY PU, YEU YI UGPUSILS LUWaIU PUILUTIGS&, IGadG, Vi ICA VI PIUpPorly VI SGIVIVES IUI
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
"bankruptcy petition is filed or the debtor's business ends, whichever is earlier. — $
11 U.S.C. § 507(a)(4).
$
$
$

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

C) 1am the creditor.

C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
O) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

7/24/2019

MM/ DD / YYYY

Executed on date

/s/ Susan Gaines
Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name Susan Gaines
First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587
Number Street
Greenville, SC 29603-0587
City State ZIP Code
Contact phone (877) 264-5884 Email askbk@resurgent.com

 

 

Official Form 410

Proof of Claim page 3

 

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 43 of 51

IMR CMa Cam MT mM tee

 

Debtor 1 DAMIEN ORLANDO DAY

 

 

Debtor 2

(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of FL
(State)

Case number 1914764

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare: | Identify the Claim

1. Who is the current LVNV Funding, LLC
creditor? °

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

2. Has this claim been LI No :
acquired from Sherman Originator LLC
someone else?

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)

creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name

 

 

 

Ni
Bankruptcy Procedure ame
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

RSG-00248-682185791

 

4. Does this claim amend [ANo
one already filed?

MM / DD 1 YYYY

 

5. Do you know if anyone -« No
else has filed a proof
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 44 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

 

 

6. Do you have any number [] No
you use to identify the a foo. Lagi uiyno UF ine Youur s @uUUUIn UF any muna: yuu uag wiuciiy wie usw, 9473
debtor?

7. How much is the claim? $ 692.97 - Does this amount include interest or other charges?

QO] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

 

 

Credit Card
. MH
9. Is all or part of the claim a No
secured?
Nature of property:

Attachment (Official Form 410-A) with this Proof of Claim.

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $
Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed) %

 

 

right of setoff?

 

10. Is this claim based ona kA No
lease?
11. Is this claim subject to a id No

 

Official Form 410

Proof of Claim page 2

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 45 of 51

12. Is all or part of the clain
entitled to priority unde
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

CANO
L] Yes. Check one: Amount entitled to priority
(i Vomestc support opligations (inciuaing alimony ana cniid support) uncer
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
fo YP WY PU, YEU YI UGPUSILS LUWaIU PUILUTIGS&, IGadG, Vi ICA VI PIUpPorly VI SGIVIVES IUI
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
"bankruptcy petition is filed or the debtor's business ends, whichever is earlier. — $
11 U.S.C. § 507(a)(4).
$
$
$

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

C) 1am the creditor.

C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
O) tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

6/18/2019

MM/ DD / YYYY

Executed on date

/s/ Susan Gaines
Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name Susan Gaines
First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 10587
Number Street
Greenville, SC 29603-0587
City State ZIP Code
Contact phone (877) 264-5884 Email askbk@resurgent.com

 

 

Official Form 410

Proof of Claim page 3

 

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 46 of 51

Fill in this information to identify the case:

 

Debtor 4 JACQUELINE FONTANEZ

 

Debtor 2
(Spouse, if filing)

 

(State)
Case number 1918327

 

 

Official Form 410

Proof of Claim 04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Eo Identify the Claim

1.

Who is the current PYOD, LLC
creditor? :

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

 

 

 

 

 

 

 

2. Has this claim been CI No wae
acquired from A Yes. From whom? Sherman Acquisition L.L.C.
someone else?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent? . :
Resurgent Capital Services
Federal Rule of Name Name
Bankruptcy Procedure
(FRBP) 2002(g) PO Box 19008
Number Street Number Street
Greenville, SC 29602
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email
Uniform claim identifier for electronic payments in chapter 13 (if you use one):
RSG-00248-361660086
4. Does this clam amend [No
one already filed? L) Yes. Claim number on court claims registry (if known) Filed on
MM /DD / YYYY
5. Do you know if anyone Ww No

else has filed aproof =) Yes. Who made the earlier filing?
of claim for this claim?

 

Official Form 410 Proof of Claim page 1

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 47 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number (] No

you use to identify the W) Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor, 7705
lebtor?

 

¢ 410.92

7. How much is the claim? . Does this amount include interest or other charges?

Mi No

L) Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

 

8. What is the basis of the | Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Retail

 

 

9. Is all or part of the claim wi No
secured? CL) Yes. The claim is secured by a lien on property.

Nature of property:

LJ Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

LJ Motor vehicle

LJ Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

 

Annual Interest Rate (when case was filed) %
LI Fixed
L) Variable
10. Is this claim based ona wi No
lease?
LJ Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subjecttoa MI No
right of setoff?
LI) Yes. Identify the property:

 

 

 

 

Official Form 410 Proof of Claim page 2
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 48 of 51

 

12. Is all or part of the claim

11 U.S.C. § 507(a)?

Aclaim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

entitled to priority under

Wi No
L) Yes. Check one: Amount entitled to priority
L} Domestic support obligations (including alimony and child support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
) Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
UL) Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier. $
11 U.S.C. § 507(a)(4).
LJ Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
LJ Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
CL) Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

L) 1am the creditor.

eA} | am the creditor's attorney or authorized agent.

CL} 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
CL) lama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

8/29/2019
MM 7 DD 7 YYYY

Executed on date

/s/ David Lamb

Signature

 

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

 

Name David Lamb

First name Middle name Last name
Title Claims Processor
Company Resurgent Capital Services

Identify the corporate servicer as the company if the authorized agent is a servicer.
Address PO Box 19008

Number Street

Greenville, SC 29602

City State ZIP Code

(877) 264-5884 askbk@resurgent.com

Contact phone Email

 

 

Official Form 410

Proof of Claim page 3

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 49 of 51

Fill in this information to identify the case:

 

Debtor 4 WILLIAM VILCINA

 

pebtor? 4 NEAUNCE K PEEK

(Spouse, if filing)

 

United States Bankruptcy Court for the: SOUTHERN District of FL
(State)
Case number 1914543

 

 

Official Form 410

Proof of Claim 04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Eo Identify the Claim

1.

Who is the current Pinnacle Credit Services, LLC
creditor?

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

 

 

 

 

 

 

 

2. Has this claim been CI No . . .
acquired from A Yes. From whom? Cellco Partnership d/b/a Verizon Wireless
someone else?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent? : :
Resurgent Capital Services
Federal Rule of Name Name
Bankruptcy Procedure
(FRBP) 2002(g) PO Box 10587
Number Street Number Street
Greenville, SC 29603-0587
City State ZIP Code City State ZIP Code
Contact phone (877) 264-5884 Contact phone
Contact email askbk@resurgent.com Contact email
Uniform claim identifier for electronic payments in chapter 13 (if you use one):
RSG-00248-614562324
4. Does this clam amend [No
one already filed? L) Yes. Claim number on court claims registry (if known) Filed on
MM /DD / YYYY
5. Do you know if anyone Ww No

else has filed aproof =) Yes. Who made the earlier filing?
of claim for this claim?

 

Official Form 410 Proof of Claim page 1

 
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 50 of 51

a Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number (] No

you use to identify the W) Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor; 0001
lebtor?

 

g 1,472.43

7. How much is the claim? . Does this amount include interest or other charges?

Mi No

L) Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

 

8. What is the basis of the | Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Telecom

 

 

9. Is all or part of the claim wi No
secured? CL) Yes. The claim is secured by a lien on property.

Nature of property:

LJ Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

LJ Motor vehicle

LJ Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

 

Annual Interest Rate (when case was filed) %
LI Fixed
L) Variable
10. Is this claim based ona wi No
lease?
LJ Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subjecttoa MI No
right of setoff?
LI) Yes. Identify the property:

 

 

 

 

Official Form 410 Proof of Claim page 2
Case 0:20-cv-61297-RKA Document 44-2 Entered on FLSD Docket 10/23/2020 Page 51 of 51

 

12. Is all or part of the claim

11 U.S.C. § 507(a)?

Aclaim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

entitled to priority under

Wi No
L) Yes. Check one: Amount entitled to priority
L} Domestic support obligations (including alimony and child support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
) Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
UL) Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier. $
11 U.S.C. § 507(a)(4).
LJ Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
LJ Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
CL) Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

L) 1am the creditor.

eA} | am the creditor's attorney or authorized agent.

CL} 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
CL) lama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

7/8/2019
MM 7 DD 7 YYYY

Executed on date

/s/ William Andrews
Signature

 

Print the name of the person who is completing and signing this claim:

Name William Andrews
First name Middle name Last name

Title Claims Processor

 

 

Resurgent Capital Services
Identify the corporate servicer as the company if the authorized agent is a servicer.

Company

 

Address PO Box 10587

 

Number Street

Greenville, SC 29603-0587

 

City State ZIP Code

(877) 264-5884 askbk@resurgent.com

Contact phone Email

 

 

Official Form 410

Proof of Claim page 3

 
